Citation Nr: 1503167	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  09-31 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether referral for an extraschedular evaluation of service-connected posttraumatic stress disorder (PTSD) is warranted.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel

INTRODUCTION

The Veteran served on active duty from September 1970 to March 1972 and from January 1973 to November 1973.  Service in the Republic of Vietnam during the Vietnam Era and receipt of the Combat Infantryman Badge are indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified at a hearing conducted by the undersigned in November 2012.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In a March 2013 decision, the Board, in part, determined that referral of the Veteran's PTSD claim for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) was not warranted. 

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  While the matter was pending before the Court, in January 2014, the Veteran's attorney and a representative of VA's Office of General Counsel filed a Joint Motion for Remand.  

In a January 2014 Order, the Court vacated the Board's March 2013 decision "only to the extent that it found referral for an extraschedular evaluation of the service-connected [PTSD] was not warranted," and remanded the matter for readjudication in light of the Joint Motion.

In the March 2013 decision, the Board also remanded the issues of entitlement to service connection for Hepatitis C and a total disability rating based on individual unemployability (TDIU).  The record does not indicate that the requested development has been completed or that these issues have not been recertified to the Board for appellate disposition.

In March 2013, the Board also observed that the Veteran had filed a claim seeking to reopen his previously denied claim of service connection for hypertension, but this issue had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Similarly, in a December 2014 statement, the Veteran filed a claim seeking service connection for a cardiovascular disability.  Since these issues have not been adjudicated, the Board refers them to the AOJ for appropriate action.  

Finally, the Board notes that additional evidence was received following the July 2012 Supplemental Statement of the Case (SSOC).  The AOJ has not considered this evidence, and the Veteran has not signed a waiver of initial AOJ consideration.  See 38 C.F.R. § 20.1304(c) (2014).  However, inasmuch as the Veteran's claim is being denied as a matter of law, there can be no prejudice to the Veteran in the Board's adjudication of this issue.  Bernard v. Brown, 4 Vet. App. 384 (1993).


FINDING OF FACT

The evidence does not show that the Veteran's service-connected PTSD is so exceptional or unusual that referral for extraschedular consideration by designated authority is required.


CONCLUSION OF LAW

Application of the extraschedular rating provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2014).  As will be discussed, however, this case is one in which the law is dispositive of the issue.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Under such circumstances, the VCAA is not applicable.  See Manning v. Principi, 16 Vet. App. 534 (2002) (holding that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter).

Regardless, the Board notes that general due process considerations have been met.  See 38 C.F.R. § 3.103 (2014).  The Veteran was provided with pertinent law and regulations in the August 2009 Statement of the Case.

The record reflects that at the November 2012 hearing, the undersigned clarified the issues on appeal, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  Neither the Veteran nor his attorney has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

For these reasons, given the undisputed facts in this case, the Board finds that no further notification or development action is necessary in this case.

I.  The Joint Motion

As noted in the Introduction, in March 2013, the Board found that the Veteran's claim of entitlement to an increased rating for PTSD did not need to be referred for an extraschedular rating.  The issue of entitlement to TDIU was remanded for further development.

In the January 2014 Joint Motion, the parties agreed that the Board failed to provide adequate reasons and bases for its determination that referral for an extraschedular evaluation under 38 C.F.R. § 3.321 was not warranted.  Specifically, the parties stated that "the Board should have considered and discussed [the] potentially-applicable case" of Brambley v. Principi, 17 Vet. App. 20 (2003).  See Joint Motion, 3.

The Board wishes to make it clear that it is aware of the Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the effect that a remand by the Court is not "merely for the purposes of rewriting the opinion so that it will superficially comply with the 'reasons or bases' requirement of 38 U.S.C.A. § 7104(d)(1).  A remand is meant to entail a critical examination of the justification for the decision."  The Board's analysis of the Veteran's claim has been undertaken with that obligation in mind.

II.  Analysis

In March 2013, the Board granted an increased rating of 50 percent for the Veteran's PTSD from February 28, 2008 to March 4, 2009, and an increased rating of 70 percent on and after March 5, 2009.

As noted above, the Joint Motion did not identify any error with the Board's schedular analysis.  Instead, the parties requested that the Court vacate and remand the portion of the Board's decision that determined that the Veteran's increased rating claim for PTSD need not be referred for an extraschedular rating. 

In the January 2014 Order, the Court vacated and remanded the Board's decision "only to the extent that it found referral for an extraschedular evaluation of [the] service-connected [PTSD] was not warranted." 

As the Joint Motion did not identify any error with the Board's schedular analysis, and this portion of the Board's decision was not vacated by the Court, this portion of the Board's decision remains in effect and need not be repeated.  Instead, the Board will focus only on whether the Veteran's claim should be referred for an extraschedular consideration. 

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96.  However, the Board can address the matter of referral of a disability to appropriate VA officials for such consideration.

According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  

An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008) aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. 

First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. 

Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 

Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the schedular criteria for rating PTSD are as follows:

100 percent - Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

50 percent - Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

Significantly, the symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, an analysis of the Veteran's PTSD claim is not limited solely to whether the symptoms listed in the rating scheme are exhibited; instead, consideration is given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  

Accordingly, the diagnostic criteria for PTSD contemplate the overall effect of the Veteran's symptomatology on his occupational and social functioning and are not limited to those symptoms specifically described in the ratings criteria.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (2013).  

In short, the Court has repeatedly stated that the ratings criteria for PTSD address all symptomatology attributable to the service-connected disorder, including symptoms that are not specifically enumerated in the diagnostic code.  Phrased differently, the ratings criteria are broad enough to address any symptomatology, no matter how exceptional the disability picture.  As such, the first Thun element cannot be met.  Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  

As noted, in the January 2014 Joint Motion, the parties agreed that "the Board provided an inadequate statement of reasons or bases for its finding that referral for extraschedular consideration was not warranted because it failed to consider [the] Court's decision in Brambley v. Principi, 17 Vet. App. 20 (2003)."  See Joint Motion at 2.  

In Brambley, the Board found that that a claimant's service-connected back disabilities did not result in marked interference with employment but also remanded the issue of entitlement to TDIU for additional development.  As noted in the Joint Motion, "the Court found that the Board's remand of the TDIU issue for further record development was inconsistent with its finding that the record was sufficient to conclude that appellant's service-connected disabilities do not show a marked interference with employment."  See Joint Motion, 2-3 (internal quotations omitted). 

In this case, however, the Board has found that the schedular criteria adequately contemplate the level of the Veteran's PTSD disability and it need not address whether this disability results in marked interference with employment.  Accordingly, unlike the decision at issue in Brambley, the Board is not maintaining "divergent positions concerning the completeness of the record."  See Brambley at 24.  

Additionally, the Veteran is service-connected for multiple disabilities other than PTSD.  At the time of the Board's March 2013 decision, the Veteran had been granted service connection for left third metacarpal fracture residuals.  He has subsequently been granted service connection for bilateral hearing loss and tinnitus.  The determination of whether he is entitled to TDIU requires consideration of his employability based on all of his service-connected disabilities, not just his PTSD and the issue of unemployability in all substantially gainful occupations is outside the bounds of the Thun criteria.  

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  

However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to his service-connected PTSD.  Further, the Veteran has not raised any assertions, nor is there any evidence that suggests that his other service-connected disabilities (left third metacarpal fracture residuals, bilateral hearing loss, and tinnitus) have symptomology that is not contemplated by the relevant rating criteria.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

The Board therefore has determined that referral of the case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.







ORDER

Referral for an extraschedular rating for PTSD is not warranted.



____________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


